Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES

Terminal Disclaimer
The terminal disclaimer filed on December 22, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/445,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-10 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on December 22, 2020, in response to the office action mailed on October 1, 2020, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a bus interconnect arrangement where an integrated circuit (IC) is adapted for controlling memory ICs, and where there is a plurality of sets of bus connection terminals adapted to be electrically coupled to corresponding functional terminals on a at least one Memory IC, the bus connection terminals being categorized in one or more groups including a data bus group (that is adapted to transport a parallel data from the controller IC to the memory IC during a data transfer time and to transport data between the memory IC and the controller IC using a burst mode during a data transfer time) and 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        February 12, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181